Citation Nr: 0433776	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  04-02 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of left humerus fracture with degenerative 
arthritis.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran & his wife.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a 20 percent 
evaluation for residuals of left humerus fracture.  

In May 2004, the veteran presented testimony before the 
undersigned Veterans Law Judge sitting at the RO.  The 
transcript of such hearing is associated with the claims 
folder and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the veteran 1) of the 
evidence necessary to substantiate his claim; 2) of the 
information and evidence that he is responsible for 
providing; 3) of the evidence that VA will attempt to obtain; 
and 4) request that the veteran provide any evidence in his 
possession that pertains to his claim.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a 
July 2003 statement, the veteran's representative suggested 
that the VA had not fulfilled its duty under the VCAA.  The 
Board notes that there is no VCAA letter in the claims folder 
pertaining to the issue of entitlement to an increased 
evaluation for residuals of left humerus fracture.

The veteran asserts that his primary left shoulder symptom is 
pain.  He has had months of physical therapy, has reported 
taking Motrin regularly, and has received a number of pain 
relieving injections into his left shoulder.  In June 2003, 
the veteran underwent a VA examination; diagnoses were 
degenerative arthritis of the A-C joint of the left shoulder, 
chronic tendonitis/impingement syndrome of the left shoulder, 
and remote fracture of the left proximal humerus.  While the 
examiner addressed the functional loss during a flare-up or 
during overuse, functional loss findings due to weakness, 
fatigability, incoordination or pain on movement under 38 
C.F.R. § 4.45 were not fully addressed.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The examination report also failed 
to include any findings with respect to whether there is 
evidence of malunion or nonunion of the humerus.  See 38 
C.F.R. § 4.56 (2004).  Accordingly, the Board finds that 
another VA orthopedic examination would be helpful in 
assessing the overall picture of the veteran's service-
connected left shoulder disability.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following development:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his increased rating claim for residuals 
of left humerus fracture with 
degenerative arthritis.

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his increased rating claim.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and extent of his left 
shoulder disability.  The claims folder 
should be reviewed by the examiner prior 
to the examination.  All tests and 
studies, including x-ray studies deemed 
helpful by the examiner should be 
conducted in conjunction with the 
examination.  

a).  The examiner should perform all 
indicated tests and studies, to include 
range of motion testing of the left 
shoulder.  

b).  The examiner should comment on 
whether there is any evidence of malunion 
(moderate or marked deformity) or 
nonunion at the fracture site.  

c).  The examiner is specifically 
requested to describe objective signs of 
pain, including any weakened movement, 
excess fatigability, or incoordination on 
movement, in terms of additional 
limitation of motion due to pain.  The 
examiner should also describe the degree 
pain limits functional ability during 
flare-ups or on repeated use.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2004).  All 
findings, and the reasons and bases 
therefore, should be set forth in 
sufficient detail.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



